Citation Nr: 0707228	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-05 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for vision 
loss, left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1954 through 
November 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The case is now 
before the Board for appellate review.


FINDING OF FACT

There is no competent medical evidence to show that the 
veteran's loss of visual acuity in the left eye resulted from 
the August 1972 cataract extractment, or the treatment or 
lack of treatment for glaucoma, or was in any way caused by 
VA medical treatment, and specifically not by carelessness, 
negligence, lack of proper skill, or error in judgment.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
vision loss, left eye, is not warranted.  38 U.S.C.A. § 1151 
(West 2005); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking compensation under 38 U.S.C.A. § 1151 
for additional disability to his left eye, to include loss of 
visual acuity, as a result of VA surgical treatment and 
follow-up care in August 1972 and after.  He filed his claim 
for this benefit in January 2002.  As such, the current 
regulations, effective after October 1, 1997, apply in this 
case.  See 38 U.S.C.A. § 1151 (West 2005); 
38 C.F.R. § 3.361 (2006).  

38 C.F.R. § 1151 allows compensation for a qualifying 
additional disability in the same manner as if the additional 
disability were service connected.  
38 U.S.C.A. § 1151 (2006).  Benefits are precluded, however, 
in the absence of evidence of VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar fault on 
the part of VA in furnishing care, or an unforeseen event.  
Id.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b) (2006).  To establish causation, the 
evidence must show that the hospital care or medical or 
surgical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care or 
treatment and that the veteran has an additional disability 
does not establish causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

VA received this claim in January 2002.  At his September 
2005 hearing, the veteran and his representative alleged that 
the veteran has left eye vision loss that was caused by 
uncontrolled glaucoma that was present, but not detected, 
before his 1972 cataract surgery.  The veteran contends that 
his vision loss resulted from a failure to treat his glaucoma 
both before and after the surgery.  Thus, the veteran is 
alleging that loss of visual acuity in his left eye is an 
additional disability caused by VA hospital care and by VA's 
carelessness, negligence, lack of proper skill, or error in 
judgment.  38 U.S.C.A. § 1151.  The evidence of record, 
however, does not show that the veteran's 1972 cataract 
surgery, or the treatment surrounding the procedure, caused 
his vision loss.

The first question to be addressed is whether the veteran has 
an additional disability since the 1972 procedure.  A June 
1977 VA examination report noted that the veteran had poor 
vision in his left eye following the 1972 cataract 
extraction.  The examiner also noted that his left eye tends 
to turn upward, but "does not bother him, does not interfere 
with his vision or cause him difficulty in seeing."  Medical 
evidence of the veteran's glaucoma first appears in January 
2001 VA medical records.  The veteran was reported to have 
"Glaucoma: Controlled on drops."  In August 2004, the 
veteran obtained an examination from a private physician, Dr. 
Shields, a professor at The Physicians of Saint Louis 
University.  The doctor examined the veteran and noted that 
he was in end-stage glaucoma in both eyes with only central 
islands of vision remaining.  Because there is no evidence in 
the claims folder showing glaucoma with residual vision loss 
prior to the 1972 cataract extraction, the veteran does have 
an additional disability as it is defined in 38 C.F.R. 
§ 3.361(b) (2006).

The next question then becomes whether the additional 
disability was caused by the VA treatment.  See 38 C.F.R. 
§ 3.361(c) (2006).  The claims folder contains an informed 
consent for the August 1972 cataract extraction, and several 
records before and after the procedure.  The August 1972 
operation report shows that the veteran underwent cataract 
extraction with no apparent difficulties and "left the 
operating room in good condition."  The veteran was 
discharged after several days of observation following the 
surgery.  There is no evidence that the veteran was in any 
sort of distress at that time.  The discharge report noted 
that the veteran underwent an "intercapsular cataract 
extraction with chymore and without vitreous loss...The 
[veteran's] post-operative course was benign."  The 
discharge summary also points out that the veteran's left eye 
visual acuity without correction prior to the procedure was 
20/200 minus.  His right eye was normal with 20/20 vision at 
that time.  As such, it is reasonable to conclude that the 
veteran's vision loss in his left eye began prior to the 
cataract extraction.

A June 1977 VA examination report noted that the veteran had 
poor vision in his left eye since the 1972 cataract 
extraction.  The examiner also noted that his left eye tends 
to turn upward, but "does not bother him, does not interfere 
with his vision or cause him difficulty in seeing."  

Medical evidence of the veteran's glaucoma first appears in 
January 2001 VA medical records.  The veteran was reported to 
have "Glaucoma: Controlled on drops and has been reviewed 
recently by ophthalmology."  He continued treatment for 
glaucoma at the VA Medical Center in St. Louis, and in 
January 2003 had surgery for the condition in the right eye.  
In an April 2003 neurology assessment, the VA physician 
stated that the veteran was blind in the left eye since the 
1971 cataract extraction.  It is unclear from the record 
whether that physician reviewed the record and made that 
assessment, or if that conclusion was based upon the 
veteran's reported history.  

In February 2004, a VA medical opinion based upon a complete 
review of the evidence was obtained.  The VA optometrist 
noted the left-sided vision loss prior to the cataract 
surgery, and also noted the lack of complications during the 
cataract extractment.  The physician, however, concluded by 
stating that the "onset of vision loss in L eye was later, 
likely a result of glaucoma (and/or other acute events), and 
unrelated to earlier cataract surgery.  There was no 
negligent or inappropriate action in this case."  It is 
unclear how the examiner could point out left-sided vision 
loss prior to the surgery and then state that the "onset of 
vision loss in L eye was later."  The veteran commented upon 
this physician's opinion in November 2004 by stating that 
following the cataract surgery, he had no vision, even after 
attempted contact lens usage.

As stated above, in August 2004, the veteran obtained an 
examination and opinion from a private physician, Dr. 
Shields.  The doctor admitted that he looked at some, but not 
all of the veteran's records.  The doctor examined the 
veteran and noted that he was in end-stage glaucoma in both 
eyes with only central islands of vision remaining.  With 
regard to the question of whether the veteran's vision loss 
was caused by the cataract extraction, the doctor stated that 
"it is certainly possible that pre-existing glaucoma in the 
left eye was overlooked before his cataract was removed that 
could have resulted in loss of central vision from 
uncontrolled glaucoma."  The doctor based that opinion on 
the elevation of intraocular pressure following the cataract 
extraction, which is "clear evidence of glaucoma." The 
doctor, however, also suggests that a lesion noted nasal to 
the fovea may also have somehow contributed to the veteran's 
left eye vision loss.  The doctor also commented on several 
possibilities including extropia, diplopia, and contact use, 
but ultimately stated that "because of the incompleteness of 
the medical record and knowledge of whether or not the 
patient was complying with medical advice at that time makes 
it uncertain whether or not anything could have been done to 
prevent irreversible vision loss" in the veteran's left eye.  
The Board finds that Dr. Shields' statements are too vague 
and speculative to warrant any probative weight.  The 
physician's medical opinions are expressed in terms of 
"may," and thus also imply "may" or "may not," and are 
too speculative to establish a plausible claim by themselves.  
Because of the speculative nature of the doctor's opinion, it 
is insufficient to be a medical opinion in favor of the 
veteran's claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

A review of the entire record reveals that there is no 
competent medical evidence to show that the veteran's loss of 
visual acuity was caused by his August 1972 cataract 
extractment or by the treatment, or lack thereof, of the 
veteran's glaucoma.  38 C.F.R. § 3.361(c) (2006).  Nor is 
there evidence to show that the additional disability was 
caused by VA's negligence in any regard, or due to an event 
not reasonably foreseeable.  38 C.F.R. § 3.361(d)(1), (2) 
(2006).  The only evidence suggesting such a connection are 
the statements of the veteran and his representative.  These 
statements are not competent evidence of medical causation.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  The statement made by the 
veteran's brother has also been considered, but is not 
instructive on the question at issue.  Thus, the claim for 
entitlement to benefits under 38 U.S.C.A. § 1151 is denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for 38 U.S.C.A. § 1151 benefits.  
Sufficient evidence is available to reach a decision and he 
is not prejudiced by appellate review at this time.

VA sent the veteran a letter in April 2005 that informed him 
of the evidence necessary to establish a claim for 
38 U.S.C.A. § 1151 benefits.  The veteran was notified of 
what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf.  The letter also asked the veteran to send VA all 
medical evidence that he had in his possession in support of 
his claim.  This letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2006).  Thus, VA did satisfy its 
duty to notify the veteran with regard to his claim.

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  The claims folder contains 
the veteran's statements, his service medical records and 
private and VA medical records, and a VA medical opinion.  
The veteran was afforded a hearing in September 2005 and a 
hearing transcript is of record.  The veteran's 
representative submitted her notes, as well as her 
interpretation of relevant case law and regulations.  All 
such documents have been reviewed by the Board.

VA has done everything reasonably possible to assist the 
veteran and a remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist and further development is not 
warranted.


ORDER

Entitlement to compensation under 38 C.F.R. § 1151 for vision 
loss, left eye, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


